PER CURIAM.
This is an appeal by the defendant, Bahama Terrace Development Co., Ltd., a Bahamian corporation, from a final judgment entered upon a jury verdict awarding plaintiff, Square Deal Machinery & Supply Co., a Florida corporation, damages for breach of contract.
The court has carefully considered the record on appeal, the briefs and oral argument of counsel for the parties. From such consideration we find no reversible error.
Affirmed.
ANDREWS, Acting C. J., CROSS, J., and McLANE, RALPH M., Associate Judge, concur.